EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 22 March 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sang Joo (Registration Number 76494) on 4 May 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 11, line 14, --as shown by a top view, by a bottom view and by a side view-- has been inserted after “resonator”.
In the Claims:
In claims 3, 4, line 2 in each claim, “other” has been respectively deleted, at each instance.
In claim 9, line 12, “bottom” has been rewritten as --top--.
In claim 11, line 3, --into the second conical resonator-- has been inserted after “resonator” (first occurrence therein).
Claims 1-6, 8; 9-12 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A conical resonator formed by winding a tape-shaped band in an overlapping manner into a truncated cone shape--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee